Citation Nr: 1030400	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  09-07 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Legal entitlement to the receipt of VA benefits. 

2.	Entitlement to compensation under the Filipino Veterans Equity 
Compensation (FVEC) program. 


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied legal entitlement to 
the receipt of VA benefits. 

In April 2010, the appellant testified during a Travel Board 
hearing at the RO before the undersigned Veterans Law Judge, a 
transcript of which is of record. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court 
of Appeals for Veterans Claims (Court) recently held that 38 
C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge 
(VLJ) who chairs a hearing fulfill two duties to comply with the 
above the regulation. These duties consist of (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked. Here, 
during the hearing, the VLJ noted that basis of the prior 
determination and noted the elements of the claim that was 
lacking to substantiate the claim for benefits. In addition, the 
VLJ sought to identify any pertinent evidence not currently 
associated with the claims folder that might have been overlooked 
or was outstanding that might substantiate the claim. Moreover, 
the appellant has not asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of 
the Board hearing. By contrast, the hearing focused on the 
elements necessary to substantiate the claim and the appellant, 
through his testimony, demonstrated that he had actual knowledge 
of the elements necessary to substantiate his claim for benefits. 
As such, the Board finds that, consistent with Bryant, the VLJ 
complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and 
that the Board can adjudicate the claim based on the current 
record.

During pendency of the appeal, the RO also issued a February 2009 
decision denying a claim for entitlement to compensation under 
the FVEC program.               The appellant filed December 2009 
correspondence that may be interpreted as a Notice of 
Disagreement (NOD) with that decision, thus requiring issuance of 
a Statement of the Case (SOC) as the next procedural step in 
appealing that claim. Hence, this additional issue is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC),                 
in Washington, DC.


FINDING OF FACT

The appellant did not have service in the Philippine Scouts, or 
in any other capacity in support of the Armed Forces of the 
United States. 


CONCLUSION OF LAW

The criteria are not met for basic eligibility for the receipt of 
VA benefits.                38 U.S.C.A. § 101(2) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.40 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2009).

The instant claim before the Board is being resolved on the basis 
that the legal criteria for basic eligibility for VA benefits has 
not been met. There is no factual issue to resolve, or further 
case development which would be helpful in deciding these issues. 
Where as here, the outcome of a case is governed by applicable 
law without need for further factual inquiry, the VCAA has been 
held inapplicable.    See Mason v. Principi, 16 Vet. App. 129, 
132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002). See 
also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not 
required where evidence could not establish entitlement to the 
benefit claimed). Accordingly, the adjudication of this claim may 
proceed on the merits. 

Under applicable law, eligibility for VA benefits is governed by 
statutory and regulatory law that defines an individual's legal 
status as a veteran of active military, naval, or air service. 38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2). "Active military, naval, and air service" 
includes active duty. "Active duty" is defined as full-time 
duty in the Armed Forces. 38 C.F.R. § 3.6 (a)-(b).

"Armed Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components. 38 C.F.R. § 3.1. 
 
Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the Commonwealth 
of the Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by  38 
U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Service of persons enlisted under section 14 of Public Law No. 
190, 79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but not 
for pension benefits. All enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 6, 1945, 
and June 30, 1947, inclusive, were made under the provisions of 
Public Law No. 190, as it constituted the sole authority for such 
enlistments during that period.   This paragraph does not apply 
to officers who were commissioned in connection with the 
administration of Public Law No. 190. 38 C.F.R. § 3.40(b).  


Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates and 
hours when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for compensation 
benefits, but not for pension benefits. Service department 
certified recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, but 
not for pension benefits. 38 C.F.R. § 3.40(b), (c),  and (d).  

Where a claim is based upon Philippine service, active service 
will be the period certified by the service department. 38 C.F.R. 
§ 3.41(a). When there is a question  as to whether qualifying 
service is verified or adequately documented, VA shall request 
verification of service from the service department. 38 C.F.R. § 
3.203(c). 
The Court has held that the findings by the service department 
verifying a person's service are binding on VA for purposes of 
establishing service in the United States Armed Forces. Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); Dacoron v. Brown, 4 Vet. 
App. 115 (1993).

In this case, the RO has obtained verification from the National 
Personnel Records Center (NPRC) in April 2008 that the appellant 
did not have service as a member of the Philippine Commonwealth 
Army, including the recognized guerillas, in the service of the 
United States Armed Forces. This was based on a records search 
premised upon information from the appellant that he served with 
the 45th Hunters ROTC, 44th Division guerilla unit. 

Documentation the appellant has provided from the Philippine 
government includes a form entitled Confirmation of Military 
Service, stating that the appellant had rendered honorable 
military service during World War II and was conferred full 
military veteran status. Another record from the Philippine 
Department of National Defense verifies military service in the 
Philippines during the period from December 8, 1941 to July 3, 
1946. 

Also obtained has been a December 2008 report from the Philippine 
government verifying the appellant's entitlement to an old age 
pension based upon service as a veteran in World War II who 
served with the "G Company" 45th Hunters ROTC. 

The criteria for legal entitlement to VA benefits has not been 
met in this instance, given that the appellant did not have 
qualifying service for VA purposes.                The April 2008 
NPRC certification rules out the possibility that the appellant 
was a Philippine Scout, or otherwise had service with a unit that 
functioned in support of the Armed Forces of the United States. 
The service department's findings in this regard are fully 
binding upon VA's determination of veteran status, and VA is 
without discretion to alter these findings based upon information 
presented in a particular case. While there is documentation from 
the Philippine government that the appellant indeed had military 
service during World War II, this appears to involve service 
exclusively in the capacity of a member of the Philippine 
Commonwealth Army. There is reference on one of these forms to 
service in a guerilla unit, nonetheless no reference anywhere to 
guerilla service under command of the U. S. Army. Moreover, these 
records from the Philippine government notwithstanding, it is the 
findings of the U. S. service department which must be deemed 
dispositive as this is only source of service verification 
permitted by VA law. See Soria v. Brown, 118 F.3d 747, 749 (Fed. 
Cir. 1997)

There are recognized circumstances under which resubmittal of a 
case to the service department to verify relevant service may be 
warranted, but ultimately which           does not change the 
outcome of the instant case. In Capellan v. Peake, 539 F.3d 1373, 
1381-82 (Fed. Cir. 2008), the U.S. Court of Appeals for the 
Federal Circuit held that, pursuant to both 38 C.F.R. § 3.203(c) 
and the VA Secretary's statutory duty to assist (as set forth in 
38 U.S.C.A. § 5103A), new evidence submitted by a claimant in 
support of a request for verification of service from the service 
department must be submitted to the service department for 
review. However, there remains the fact that the December 2008 
Philippine government's confirmation of a pension from that 
country's Department of National Defense while new evidence, does 
not elucidate any information that warrants resubmittal of this 
case to the service department. The same name, and unit 
designation is stated upon this form as was initially provided to 
the NPRC, and there would be no helpful result in having the NPRC 
essentially consider the same identifying information twice in 
researching the matter of the appellant's service. Thus, any 
failure to return this case to the service department for service 
verification has not been detrimental to the appellant's claim. 
There is no duty under Capellan to obtain a second certification 
of service.  

In summary, there is no objective substantiation that the 
appellant has qualifying service for purposes of VA benefits. The 
Board has taken into account his lay statements and records of 
service in direct support of the Philippine military.           
The NPRC's issuance of its nonverification of qualifying service 
however is dispositive. While the Board is sympathetic to the 
appellant's contentions, the legal provisions on recognition of 
service for VA purposes are binding upon this case. See 38 
U.S.C.A. § 7104.

As such, the basis entitlement to receipt of VA benefits has not 
been established. Where, as here, the law and not the evidence is 
dispositive, the claim should be denied because of the lack of 
entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

The claim for legal entitlement to the receipt of VA benefits is 
denied. 








REMAND

By a May 2009 decision, the RO denied the appellant's claim for 
recovery under the Filipino Veterans Equity Compensation program. 
He later provided     December 2009 correspondence indicating his 
disagreement with that decision, which may reasonably be 
interpreted as a Notice of Disagreement (NOD) with the same. 
Therefore, a remand is required for issuance of a Statement of 
the Case as the next step in the appellate process. See Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 
Vet. App. 433, 437 (1997).

Accordingly, this claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

The RO/AMC shall issue a Statement of the 
Case addressing the issue of entitlement to 
compensation under the Filipino Veterans 
Equity Compensation program.            If, 
and only if, the appellant submits a timely 
Substantive Appeal addressing this issue 
should it be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

(CONTINUED ON THE NEXT PAGE)








This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


